201 F.2d 364
UNITED STATES ex rel. SPINELLAv.SAVORETTI, District Director of United States Immigration and Naturalization Service Dist. No. 6, Miami, Fla.
No. 14108.
United States Court of Appeals Fifth Circuit.
January 29, 1953.
Rehearing Denied March 2, 1953.

David W. Walters, Miami, Fla., for appellant.
Fred Botts, Ernest L. Duhaime, Assts. U. S. Atty., Miami, Fla., Herbert S. Phillips, U. S. Atty., Tampa, Fla., Douglas P. Lillis, for appellee.
Before HUTCHESON, Chief Judge, and STRUM and RIVES, Circuit Judges.
PER CURIAM.


1
His petition, for writ of habeas corpus for release under bond pending deportation proceedings, denied below, the petitioner appealed to this court.


2
After the cause had been assigned for hearing but before the hearing date, appellee filed in the cause a motion to dismiss the appeal as moot, supporting it with a certified copy of the deportation proceedings showing that appellant had been ordered deported and the deportation order had become final.


3
Not at all disputing that appellant had been ordered deported and the Board of Immigration Appeals had dismissed the appeal from that order, appellant insists that the order is not final because, (1) appellant still has a right to file, and has filed, a motion to reconsider or reopen his case, and (2) if he should fail in said motion, he still has a right to seek, by habeas corpus, judicial relief therefrom.


4
We cannot agree with appellant. We think it clear: that appellant has exhausted his administrative remedies; that the deportation order is now final; that the question raised by his appeal, whether the court erred in denying him bond pending the deportation proceedings, has become moot;1 and that the appeal should be dismissed.


5
Dismissed, as moot.



Notes:


1
 U. S. ex rel. Eisler v. District Director of Immigration, 2 Cir., 162 F.2d 408; Savage v. White, 56 App.D.C. 365, 14 F.2d 352; Cover v. Schwartz, 2 Cir., 133 F.2d 541